Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 12/21/2021, claims 1-20 are presented for examination. Claims 1, 7, and 13 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 12/21/21, with respect to prior art exception under 35 USC 102(b)(2)(c) have been fully considered and are unpersuasive. Contrary to Applicant’s assertion, Schmitt (US 20140181322 A1) reference qualifies as prior art under 102(a)(1) as Schmitt was published (2014-06-26)) more than 1 year before the effective filing date (2019-03-05) of the claimed invention. Applicant is reminded 35 USC 102(b)(2)(c) applies only to prior art under AIA  35 U.S.C. 102(a)(2), namely, U.S. patents, U.S. patent application publications, or WIPO published applications effectively filed, but not published, before the effective filing date of the claimed invention. This exception does not apply to prior art that is available under 35 U.S.C. 102(a)(1), that is, patents, printed publications, public uses, sale activities, or other publicly available disclosures published or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200210612 A1 (hereinafter ‘Saad’) in view of US 20140181322 A1 (hereinafter ‘Schmitt’).

As regards claim 1, Saad (US 20200210612 A1) discloses: A computer device comprising: one or more computer processors; (Saad: Fig. 1, ¶25) a user interface; and (Saad: Fig. 1, ¶27, i.e., the user interface) a non-transitory computer-readable storage medium comprising instructions, which when executed by the computer devices, control the one or more computer processors to be operable to: (Saad: Fig. 1, ¶28, ¶74)
instantiate a data management process to execute on the computer device; and (Saad: Fis. 1-3, ¶3, ¶43-¶44, i.e., the initialization of the database management)
instantiate a plurality of connector processes to execute on the computer device (Saad: Fig. 2 ¶41-¶42, i.e., the configuration of communication channels 226a-d), 
However, Saad does not but in analogous art, Schmitt (US 20140181322 A1) teaches: each connector process corresponding to an enterprise application among a plurality of enterprise applications, wherein the computer device provides access to personal data of a user of the plurality of enterprise applications, the personal data being used by the plurality of enterprise applications, the providing access including: 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing connections between diverse applications and database hosting the data (Schmitt: Fig. 1, ¶29-¶40)    
Saad et al combination further discloses: the data management process communicating with a central database (DB) to receive from the central DB the user's personal data; (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)
the data management process communicating with the plurality of connector processes, each of the plurality of connector processes communicating with its corresponding enterprise application to receive from its corresponding enterprise application the user's personal data and providing 
the data management process sending the received personal data to the user interface, wherein the plurality of enterprise applications communicate directly with the central database to make updates to personal data stored therein. (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)

Claims 7 and 13 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Saad et al combination discloses the computer device of claim 1, wherein the each of the enterprise applications execute on a computing platform separate from the computer device. (Saad: Figs 1-2, ¶24-¶42, i.e., the multi platform system)

Claims 8 and 14 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with the plurality of connector processes to obtain application-specific data from each corresponding enterprise application that the user is associated with. (Saad: Figs 1-2, ¶24-¶42. See also, Schmitt: Figs. 1-2, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)

Claims 9 and 15 recite substantially the same features recited in claim 3 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 4, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with a first connector process to obtain an item of the user's personal data from an enterprise application 

Claims 10 and 16 recite substantially the same features recited in claim 4 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 5, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with one or more of the connector processes to update the user's personal data on one or more corresponding enterprise applications. (Saad: Figs. 1-3 ¶41-¶54, i.e., the configuration of communication channels 226a-d, wherein the channels are used to add, update, delete, and so forth the personal information. See also, Schmitt: Figs. 1-2, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)

Claims 11 and 17 recite substantially the same features recited in claim 5 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Saad et al combination discloses the computer device of claim 1, wherein each connector process converts a data request from the data management process to produce one or more application-specific instructions that are executed by the corresponding enterprise application to obtain the user's personal data. (Schmitt: Figs. 1-3, ¶9, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database wherein the connection types are application specific)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing 

Claims 12 and 18 recite substantially the same features recited in claim 6 above, and are rejected based on the aforementioned rationale discussed in the rejection.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Schmitt in view of US 20080275843 A1 (hereinafter ‘Lal’).

As regards claim 19, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the data management process: communicating with a userID process to obtain a user ID of the user from the userID process; (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database) using the userID of the user to identify enterprise applications that the user is associated with. (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)


As regards claim 20, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the data management process: communicating with a userID process to obtain user ID of the user; (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)  mapping the userID to application-specific identifiers; and (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database) using the application-specific identifiers to respective ones of the enterprise applications. (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad et al to include associating user ID with 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432